Citation Nr: 0705209	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-34 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for chronic hepatitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel








INTRODUCTION

The veteran served on active military duty from June 1972 to 
June 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

Chronic hepatitis is manifested by fatigue and occasional 
nausea, vomiting, and right upper quadrant pain, but no 
dietary restrictions or incapacitating episodes.


CONCLUSION OF LAW

The criteria for an increased evaluation for chronic 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
increased evaluation for chronic hepatitis, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a November 2001 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  The 


letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records and VA medical 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 


entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). 

By a December 1977 rating decision, service connection was 
granted for chronic hepatitis and a noncompensable evaluation 
was assigned under 38 C.F.R. § 4.114, Diagnostic Code 7345, 
effective August 17, 1977.  By a February 2002 rating 
decision, the RO increased the evaluation to 10 percent under 
Diagnostic Code 7345, effective November 21, 2001.  The 
veteran appealed that evaluation.

In a June 2001 VA medical record, the veteran denied fatigue, 
jaundice, nausea, vomiting, abdominal pain, and weight loss.  
The veteran's weight was 240 pounds.  The impression was 
chronic hepatitis C, with significantly elevated 
transaminases.  In an August 2001 VA record, there was no 
tenderness of the abdomen.  The veteran's weight was 240 
pounds.  The assessment was hepatitis C.  In October 2001 VA 
records, the veteran was seen for hepatitis C follow-up.  The 
veteran reported pain in his right toes.  The veteran's 
weight was 246 pounds.  The impression was hepatitis C with 
elevated transaminases.  In a November 2001 VA record, the 
impression was hepatitis C.  The veteran's weight was 246 
pounds.  A December 2001 VA record noted elevated liver 
enzymes.  The veteran's weight was 246 pounds.  February 2002 
VA records indicated the veteran's weight ranged from 239 
pounds to 241 pounds.

A February 2002 VA liver, gall bladder, and pancreas 
examination was conducted.  The veteran reported occasional 
right upper quadrant pain that lasted for a few minutes and 
occurred approximately 1 to 3 times per month.  The veteran 
also stated that by late afternoon, he felt very run down.  
Upon examination, the head, eyes, ears, nose, and throat were 
within normal limits.  There were no masses or lympadenopathy 
of the neck, the chest and lungs were clear except for 
occasional rhonchi, the heart was not enlarged to percussion, 
and there was normal sinus rhythm without murmurs or gallops.  
The abdomen and spleen were not palpable.  The liver was 
enlarged to approximately 1 to 2 finger breadth above the 
right costal 


margin and was slightly tender.  No other abdominal masses 
were felt.  There was no peripheral edema of the extremities.  
The diagnosis was chronic hepatitis.  The serology was 
positive for hepatitis C and hepatitis B surface antigen.

An October 2002 VA medical record noted that the veteran was 
seen for hepatitis C.  Upon examination, the abdomen was soft 
and nontender.  The examiner noted that an April 2001 VA 
ultrasound showed cirrhosis of the liver.  A February 2003 VA 
medical record noted that the active problems included 
hepatitis C.  The veteran's weight was 235 pounds.  A May 
2003 VA record noted a medical history of hepatitis C.  In a 
November 2003 VA record, the veteran denied any abdominal, 
genitourinary, or orthopedic problems.  A December 2003 VA 
record indicated hepatitis C.  A January 2004 VA record noted 
the veteran was seen for hepatitis C.  The veteran weighed 
250 pounds.  Another January 2004 VA record assessed 
hepatitis C.  A February 2004 radiology report noted that an 
ultrasound of the liver was unremarkable.  

At the October 2004 RO hearing, the veteran asserted that he 
was tired all the time and did not have any energy.  He also 
reported occasional nausea, vomiting, and right upper 
quadrant pain.

The RO has rated the veteran's service-connected hepatitis C 
under Diagnostic Code 7345, for chronic liver disease.  See 
38 C.F.R. § 4.114, Diagnostic Code 7345 (2006).  Diagnostic 
Code 7345, however, specifically excludes hepatitis C.  In 
contrast, Diagnostic Code 7354 expressly applies to hepatitis 
C.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  But any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, the Board has considered whether 
another rating code is more appropriate than the one used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
After a review of the evidence pertaining to the veteran's 
service-


connected disability, the Board has determined that the most 
appropriate diagnostic code for evaluating the severity of 
the veteran's currently diagnosed hepatitis C is Diagnostic 
Code 7354.

The veteran's 10 percent evaluation contemplates hepatitis C 
manifested by intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  A 20 percent evaluation is assigned for daily 
fatigue, malaise, and anorexia without weight loss or 
hepatomegaly, requiring dietary restriction or continuous 
medication, or incapacitating episodes with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent evaluation is warranted for daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or incapacitating episodes with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
month period.  A 60 percent rating is assigned for daily 
fatigue, malaise, and anorexia, with substantial weight loss 
or other indication of malnutrition, and hepatomegaly, or 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain having a total duration of at least six 
weeks during the past 12 month period.  A 100 percent rating 
is assigned for near-constant debilitating symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain.  38 C.F.R. § 4.114, Diagnostic 
Code 7354.  

Sequelae of hepatitis C, such as cirrhosis or malignancy of 
the liver, are to be evaluated under an appropriate 
diagnostic code, but may not be used in evaluating the 
disability under Diagnostic Code 7354 and another diagnostic 
code.  38 C.F.R. § 4.114, Diagnostic Code 7354, Note 1.  An 
incapacitating episode means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  38 C.F.R. § 4.114, Code 7354, Note 2.

Here, the evidence of record shows that the veteran has 
reported fatigue and occasional nausea, vomiting, and right 
upper quadrant pain.  The medical evidence of record 
demonstrates currently diagnosed hepatitis C, recent weight 
gain, but an otherwise steady weight, and a slightly enlarged 
liver.  Although an earlier ultrasound showed cirrhosis of 
the liver, a more recent liver ultrasound was unremarkable.  
In summary, the evidence shows hepatitis C manifested by 
fatigue, occasional nausea, vomiting, and right upper 
quadrant pain, but with no evidence of any dietary 
restriction or incapacitating episodes.  Accordingly, an 
increased evaluation is not warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But there is no evidence of chronic liver 
disease, hiatal hernias, pancreatitis, or a liver transplant.  
38 C.F.R. § 4.114, Diagnostic Codes 7345, 7346, 7347, 7351 
(2006).  Accordingly, an increased evaluation is not 
warranted under other diagnostic codes.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A rating in excess of 10 percent is provided for 
certain manifestations of service-connected hepatitis C but 
the medical evidence reflects that those manifestations are 
not present in this case.  Moreover, the Board finds no 
evidence of an exceptional disability picture.  The veteran 
has not required frequent hospitalization and marked 
interference of employment has not been shown due to 


hepatitis C.  Accordingly, the veteran has not been 
prejudiced by the RO's failure to consider or failure to 
document its consideration of this provision.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for chronic hepatitis is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


